UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA F I L E D
) SEP 0 9 2010
UNITED STATES OF AMERICA, )
) C|erk, U.S. District & Bankruptcy
) Courts for the District of Co|umbia
v. ) Criminal No. 10-0186 (ESH)
)
SALVADOR CHEVEZ-CABEZA, )
)
Defendant. )
)

ORDER
In a hearing before Magistrate Judge Alan Kay on August 3, 2010, defendant Salvador

Chevez-Cabeza entered a plea of gui1ty. On August 25, 201 0, the magistrate judge issued a
Report and Recommendation advising the Court to accept defendant’s plea. The Court has
received no objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any
party may file for consideration by the district judge written objections to the magistrate judge’s
proposed findings and recommendations . . . within fourteen (l4) days after being served with a
copy thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate
judge and accepts defendant’s guilty plea.

SO ORDERED.

Z/C\tc 5 /§/uc/LK

ELLEN SEGAL HUVELLE
United States District Judge

Date: September 9, 2010